DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant appears to have attempted to amend the specification in the attorney arguments of October 14, 2021. Any such additional testing should be submitted via timely filed declaration rather than as an amendment to the specification. This material does not yet form part of the official record.

Claim Interpretation
The present amendments and the interview of October 13, 2021 have been of great help in clarifying the claim scope. The examiner understands claim 1, e.g. to recite a liquid detergent compositions comprising an amine oxide and an ethoxylated amine. The R groups of the amine oxide are as recited, and either both the D and E groups are present or both are absent. Depicted amine oxide (b11) is an amine oxide mixture b1 in which the R group is of 8-24 carbons and the amine bears 1-3 moles of ethoxylation, and 50-100% of that mixture has an R group of 16-24 carbons and 1-8 moles of ethoxylation. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The ethoxylated amine mixture as a whole has 1-3 moles of ethoxylation, while an apparent subset of 

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is a ‘degenerated oil”?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-236397. Reference is made to the paragraph numbers in the attached translation. The reference discloses liquid detergent compositions useful in the kitchen [0001]. The composition comprises an alkoxylated amine (A) as depicted at [0006], in which R1 is alkyl or alkenyl of 8-24 carbons. “m” , the degree of alkoxylation, is 0.5 to 100. Presumably n is as well, because such surfactants are made by alkoxylating primary amines, substituting alkylene oxide for both hydrogens simultaneously. See [0008] for specific alkyl and alkenyl groups, and [0010] for specific degrees of alkoxylation. Ethylene oxide is the preferred alkoxylating agent [0010]. While the degree of alkoxylation is preferably higher than that presently recited [0012], . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the reference relied upon above. The reference discloses the suitability of hydrophilic solvents, but all of those specifically disclosed are alcohols. Applicant has claimed glycol ethers in claim 15. The nonionic surfactants which make claim 14 obvious have alkyl chains which are longer than to those of the recited glycol ethers. On the whole, it would not be obvious to substitute a glycol ether for the alcohols disclosed in the reference. 

Response to Arguments
Applicant’s arguments of October 14, 2021 are largely persuasive. The 112 and 103 rejections in the previous office action are withdrawn. While applicant’s arguments regarding additional examples have been carefully considered, data obtained after time of filing should be presented in a timely filed and signed declaration. The examples in the specification compare compositions comprising one of amine oxides and ethoxylated amines with compositions which contain both. However, the cited reference 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761